        Case 2:16-cv-00783-ECM-SMD Document 282 Filed 11/19/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

Treva Thompson, Timothy Lanier,                )
Pamela King, Darius Gamble,                    )
and Greater Birmingham Ministries,             )
                                               )
         Plaintiffs,                           )
                                               )       Civil Action No.
   v.                                          )       2:16-cv-783-ECM-SMD
                                               )
John H. Merrill, in his official capacity      )
as Secretary of State, James Snipes, III, in   )
his official capacity as Chair of the          )
Montgomery County Board of Registrars,         )
and Leigh Gwathney, in her official            )
capacity as Chair of the Board of Pardons      )
and Paroles,                                   )
                                               )
         Defendants.                           )


  STATE DEFENDANTS’ MOTION TO EXTEND TRIAL DATE AND ALL ASSOCIATED DEADLINES

         The parties have conferred about the current trial schedule and trial deadlines. Both parties

agree that a delay of at least one month (from February 2021 to March 2021) is appropriate to

ensure adequate and efficient trial preparation. The State Defendants, for the reasons set out below,

move the Court for at least a one-month delay in the trial date and associated trial deadlines. The

Plaintiffs are agreeable to this delay. However, Plaintiffs have serious concerns about proceeding

with an in-person trial in February or March 2021 given the ongoing pandemic and current

expectations for a vaccine. Thus, if the Court wishes to proceed with the trial in person, the parties

would like to have a status conference to set a new trial date and, thus, the State Defendants

alternatively move for a status conference.




                                                   1
       Case 2:16-cv-00783-ECM-SMD Document 282 Filed 11/19/20 Page 2 of 4




        Trial in this matter is currently set for February 1, 2021, doc. 195 at § 1, and the first

associated trial deadlines fall on December 10, 2020, shortly after the Thanksgiving holiday. The

State Defendants believe that a delay of at least one month is appropriate for the following reasons:

           1. In early September 2020, in a lengthy filing, the State Defendants moved for

summary judgment as to each of the eight claims pending against them, docs. 257 & 261, while

the Plaintiffs moved for summary judgment as to one claim, doc. 260. Each side filed one Daubert

motion. Docs. 258 & 259. The Daubert motions were fully briefed in mid-October and the

exhaustive dispositive motion briefing was finally completed in late October, less than one month

ago.

           2. From the State Defendants’ perspective, the witnesses, exhibits, and deposition

designations needed to proceed to trial will vary greatly depending on which claims are being tried.

For instance, Counts 1 and 2 allege that Alabama’s current constitutional provision

disenfranchising those convicted of felonies of moral turpitude is intentionally racially

discriminatory. The State Defendants would expect to call, inter alia, Karen Owen, Ph.D., and

David Beito, Ph.D., in defense of this claim, and have collected many documents related to

constitutional revision efforts that they may introduce. Neither these expert witness nor related

evidence are expected to have much, if any, application to the other claims. As another example,

Count 13 alleges wealth discrimination in violation of the Equal Protection Clause. Here, the State

Defendants might call Quinten Kidd, Ph.D. and there exist documents and testimony concerning

the Plaintiffs’ court-ordered monies due and Plaintiffs’ financial situations. Neither Dr. Kidd’s

testimony nor the financial records are expected to have much, if any, application to the other

claims. Indeed, Dr. Kidd’s testimony is defensive in nature in that it concerns severability; the

testimony was not even submitted in support of the State Defendants’ dispositive motion, which



                                                 2
     Case 2:16-cv-00783-ECM-SMD Document 282 Filed 11/19/20 Page 3 of 4




says quite a lot about its lack of applicability to other claims (as the State Defendants currently

perceive the case).

           3. The reality that the different claims call for different defenses has significant

practical implications. Preparing for trial at this stage—before ruling on the dispositive motions—

requires the parties to prepare on all claims. If any claims are subsequently resolved on summary

judgment, then time and resources invested in this effort may not have been well used. Moreover,

if any claims are resolved by summary judgment, it may be necessary to revisit the work done to

date to eliminate those witnesses, exhibits, and deposition designations no longer needed, so that

the parties—and the Court—have a fair understanding of what is to be tried.

           4. Further, it is likely that the State Defendants would benefit from having the Court’s

analysis as to why trial is needed on any claims as they prepare for that trial. The State Defendants

believe all claims should be resolved in their favor on the papers. If the Court disagrees, its

contrary analysis may provide valuable insights to the State Defendants in determining which

witnesses, exhibits, and deposition testimony should be brought to bear in litigating of any claims

proceeding to trial.

       Accordingly, both parties agree that a delay of at least one month is appropriate to ensure

adequate and efficient trial preparation, and the State Defendants move the Court for at least a one-

month delay in the trial date and associated trial deadlines. In the event that the trial would be held

in person rather than remotely, the State Defendants alternatively move the Court for a status

conference to set a new trial date.




                                                  3
     Case 2:16-cv-00783-ECM-SMD Document 282 Filed 11/19/20 Page 4 of 4




                                            Respectfully submitted,


                                            Steve Marshall
                                              Attorney General

                                            s/Misty S. Fairbanks Messick
                                            James W. Davis (ASB-4063-I58J)
                                            Winfield J. Sinclair (ASB-1750-S81W)
                                            Misty S. Fairbanks Messick (ASB-1813-T71F)
                                            Assistant Attorneys General

                                            OFFICE OF THE ATTORNEY GENERAL
                                            501 Washington Avenue
                                            Post Office Box 300152
                                            Montgomery, Alabama 36130-0152
                                            telephone:    334.353.8674
                                            facsimile:    334.353.8400
                                            Jim.Davis@AlabamaAG.gov
                                            Winfield.Sinclair@AlabamaAG.gov
                                            Misty.Messick@AlabamaAG.gov

                                            Counsel for the State Defendants



                                   CERTIFICATE OF SERVICE

       I hereby certify that, on November 19, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:      Armand        Derfner     (aderfner@derfneraltman.com);        Danielle     Lang
(dlang@campaignlegalcenter.org); James U. Blacksher (jblacksher@ns.sympatico.ca); Jessica
Ring Amunson (jamunson@jenner.com); J. Gerald Herbert (gherbert@campaignlegalcenter.org);
J.     Mitch       McGuire       (jmcguire@mandabusinesslaw.com);         Mark      P.    Gaber
(mgaber@campaignlegalcenter.org); Michael E. Stewart (mstewart@jenner.com); Jason P. Hipp
(jhipp@jenner.com); Molly Danahy (mdanahy@campaignlegal.org);                    Jonathan Diaz
(jdiaz@campaignlegalcenter.org); Melissa Takara Fedornak (mfedornak@jenner.com); and, Julie
Strass Harris (Julie.StrausHarris@usdoj.gov).


                                            s/Misty S. Fairbanks Messick
                                             Of Counsel




                                               4
